IN THE SUPREME COURT OF THE STATE OF DELAWARE

  STEVEN STOVER,                          §
                                          §
        Defendant Below,                  §   No. 95, 2018
        Appellant,                        §
                                          §   Court Below—Superior Court
        v.                                §   of the State of Delaware
                                          §
  STATE OF DELAWARE,                      §   Cr. ID No. 110921919 (K)
        Plaintiff Below,                  §
        Appellee.                         §

                           Submitted: May 4, 2018
                           Decided:   July 3, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                      ORDER

      This 3rd day of July 2018, upon consideration of the appellant’s opening brief,

the State’s motion to affirm, and the record below, it appears to the Court that:

      (1)    The appellant, Steven Stover, filed this appeal from the Superior

Court’s denial of his motion for sentence modification under Superior Court

Criminal Rule 35(b). The State of Delaware has filed a motion to affirm the

judgment below on the ground that it is manifest on the face of Stover’s opening

brief that his appeal is without merit. We agree and affirm.

      (2)    On October 25, 2012, Stover pled guilty to Rape in the First Degree and

Rape in the Second Degree. Stover was sentenced to a total of thirty-five years of
non-suspended, mandatory Level V incarceration, followed by eighteen months of

Level II probation. Stover did not file a direct appeal.

         (3)     On December 6, 2017, Stover filed a motion for sentence modification.

The Superior Court denied the motion. This appeal followed. The Superior Court

denied Stover’s motion for the preparation of his plea colloquy and sentencing

transcript at State expense.

         (4)     We review the Superior Court’s denial of a motion for reduction of

sentence for abuse of discretion, although questions of law are reviewed de novo.1

The Superior Court may suspend costs or fines at any time.2 On appeal, Stover

argues, as he did below, that the Superior Court should suspend the Kent County

Sheriff charge imposed in his sentence because the Kent County Sheriff’s Office has

not responded to his inquiry regarding the charge. He also argues that the Superior

Court erred in denying his motion for a transcript at State expense.

         (5)      The Superior Court did not err in denying Stover’s motion for sentence

modification and motion for a transcript at State expense. Stover provided no

information to merit a sentence modification. The Kent County Sheriff’s alleged

failure to respond to Stover’s inquiry regarding the charge in his sentence does not

constitute a basis for suspension of the Kent County Sheriff’s charge.



1
    State v. Culp, 152 A.3d 141, 144 (Del. 2016).
2
    Super. Ct. Crim. 35(b).


                                                    2
     NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.


                                   BY THE COURT:

                                   /s/ Collins J. Seitz, Jr.
                                          Justice




                                     3